
	
		II
		110th CONGRESS
		1st Session
		S. 713
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2007
			Mr. Obama (for himself,
			 Mrs. McCaskill, Mr. Baucus, Mr.
			 Bayh, Mr. Biden,
			 Mr. Bingaman, Mr. Bond, Mrs.
			 Boxer, Mr. Brown,
			 Ms. Cantwell, Mr. Dorgan, Mr.
			 Durbin, Mr. Feingold,
			 Mr. Kerry, Ms.
			 Klobuchar, Ms. Landrieu,
			 Ms. Mikulski, Ms. Murkowski, Mr.
			 Pryor, Mr. Rockefeller,
			 Mr. Sanders, Ms. Snowe, and Mr.
			 Conrad) introduced the following bill; which was read twice and
			 referred to the Committee on Armed
			 Services
		
		A BILL
		To ensure dignity in care for members of the Armed Forces
		  recovering from injuries.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dignity for Wounded Warriors Act
			 of 2007.
		2.Access of
			 recovering servicemembers to adequate outpatient residential
			 facilities
			(a)Sufficiency of
			 residences
				(1)In
			 generalEach recovering servicemember who is assigned to a
			 military barracks or dormitory shall be assigned to a barracks or dormitory
			 that is maintained at a standard equal to the highest existing service standard
			 in effect for quarters of the United States for enlisted members of the Armed
			 Forces.
				(2)Inapplicability
			 to certain facilitiesFacilities occupied by recovering
			 servicemembers that are not funded with appropriated funds are not subject to
			 the requirement under paragraph (1).
				(b)Inspections and
			 repairs of facilities
				(1)Required
			 inspectionsAll quarters of the United States and housing
			 facilities under the jurisdiction of the Armed Forces that are occupied by at
			 least 5 recovering servicemembers shall be inspected on a semiannual basis by
			 the inspectors general of the regional medical commands.
				(2)Inspector
			 general reportsThe inspector general for each regional medical
			 command shall—
					(A)submit a report
			 on each inspection of a facility conducted under paragraph (1) to the post
			 commander at such facility, the commanding officer of the hospital affiliated
			 with such facility, the surgeon general of the military department that
			 operates such hospital, the Secretary of the military department concerned, the
			 Assistant Secretary of Defense for Health Affairs, the Oversight Board for the
			 Wounded established pursuant to section 10, and the appropriate congressional
			 committees; and
					(B)post each such
			 report on the Internet website of such regional medical command.
					(3)Alternate
			 housing
					(A)Unremedied
			 deficienciesIf a deficiency identified in a report submitted
			 under paragraph (2) with respect to quarters or a facility is not remedied
			 within 30 days after the submission of such report under that paragraph, each
			 recovering servicemember occupying such quarters or facility and affected by
			 the deficiency shall be provided the option of alternate quarters of the United
			 States or housing facilities under the jurisdiction of the Armed Forces that
			 meet the standard referred to in subsection (a)(1) until the deficiency is
			 remedied.
					(B)Unfulfilled
			 work ordersIf a work order issued to remedy a deficiency
			 (including, but not limited to, deficiencies such as mold, leaking pipes, or
			 rat, mouse, insect, or other pest infestation) in a room occupied by a
			 recovering servicemember in quarters of the United States or a housing facility
			 under the jurisdiction of the Armed Forces remains unfulfilled for more than 15
			 days after the date of the issuance of the work order, the servicemember shall
			 be provided the option of alternate quarters of the United States or housing
			 facilities under the jurisdiction of the Armed Forces that meet the standard
			 referred to in subsection (a)(1) until the work order is fulfilled and the
			 deficiency is remedied.
					(c)Zero tolerance
			 for chronic infestationsIf quarters of the United States or a
			 housing facility under the jurisdiction of the Armed Forces that is occupied by
			 a recovering servicemember is determined, whether pursuant to an inspection
			 required by subsection (b)(1) or otherwise, to have a chronic infestation of
			 rodents, insects, or other pests, the servicemember shall be provided the
			 option of alternate quarters of the United States or housing facilities under
			 the jurisdiction of the Armed Forces that meet the standard referred to in
			 subsection (a)(1) until the deficiency is remedied.
			3.Reduction of
			 paperwork and bureaucracy for recovering servicemembers and their
			 families
			(a)Improvement of
			 physical disability evaluation systemsNot later than one year
			 after the date of the enactment of this Act, the Secretary of Defense shall
			 implement appropriate improvements of the physical disability evaluation
			 systems of the military departments, including the administrative and budgetary
			 restructuring of such systems, in order to ensure their efficient and effective
			 operation. The improvements shall include the requirement that, within each
			 military department, a single command shall be responsible for the physical
			 disability evaluation system of such military department, including any
			 processing and military boards under such system.
			(b)Electronic
			 clearing house
				(1)RequirementIn
			 improving the physical disability evaluation system of a military department
			 pursuant to this section, the Secretary of the military department shall
			 establish and operate a single Internet site for the physical disability
			 evaluation process under such system that enables recovering servicemembers to
			 fully utilize such system through the Internet.
				(2)ElementsEach
			 Internet site operated under this subsection shall include the
			 following:
					(A)The availability
			 of any forms required for the utilization of the applicable physical disability
			 evaluation system by recovering servicemembers.
					(B)Secure mechanisms
			 for the submission of such forms by recovering servicemembers, and for the
			 tracking of the acceptance and review of any forms so submitted.
					(C)Secure mechanisms
			 for advising recovering servicemembers of any additional information, forms, or
			 other items that are required for the acceptance and review of any forms so
			 submitted.
					(D)The continuous
			 availability of assistance to recovering servicemembers (including assistance
			 through the caseworkers assigned to recovering servicemembers) in submitting
			 and tracking such forms, including assistance in obtaining information, forms,
			 or other items described by subparagraph (C).
					(E)Secure mechanisms
			 to request and receive personnel files or other personnel records of recovering
			 servicemembers that are required for submission under the applicable physical
			 disability evaluation system, including the capability to track requests for
			 such files or records and to determine the status of such requests and of
			 responses to such requests.
					(3)Deadline for
			 establishmentEach Internet site required under this subsection
			 shall be established not later than one year after the date of the enactment of
			 this Act.
				(4)No requirement
			 for useThis subsection may not be construed to require a
			 recovering servicemember to utilize an Internet site established under this
			 subsection as part of the physical disability evaluation process under a
			 physical disability evaluation system.
				(c)Co-Location of
			 system elements at certain facilitiesIn improving physical
			 disability evaluation systems pursuant to this section, the Secretary of
			 Defense shall—
				(1)identify each
			 military medical treatment facility covered by such system that serves, or is
			 anticipated to serve, more than 100 recovering servicemembers simultaneously;
			 and
				(2)to the extent
			 practicable, co-locate all elements of such system at a single location at each
			 such facility.
				(d)Report on
			 improvements
				(1)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the appropriate congressional committees a report
			 setting forth recommendations for the improvements required by subsection
			 (a).
				(2)RecommendationsThe
			 recommendations under paragraph (1) shall include recommendations for the
			 following:
					(A)Procedures to
			 enable recovering servicemembers to interface with only one command while
			 undergoing evaluation and care under a physical disability evaluation
			 system.
					(B)Procedures to
			 allow clinical teams and the military chain of command to bypass significant
			 parts of the applicable physical disability evaluation system in order to
			 facilitate the prompt processing of cases under such system for specific
			 injuries and illnesses.
					(C)Specifications of
			 the job requirements for every military occupational specialty (MOS) and
			 grade.
					(D)Means for
			 retraining recovering servicemembers who are determined to be unfit for their
			 assigned military occupational specialty for qualification for assignment to
			 another military occupational specialty.
					(E)Streamlining and
			 reducing duplicative, unnecessary procedures and other obstacles to timely
			 evaluations and decisions under a physical disability evaluation system.
					(F)Such other
			 matters with respect to the improvements required by subsection (a) as the
			 Secretary and the Oversight Board for the Wounded consider appropriate.
					(3)No reduction in
			 personnel and resourcesThe requirements of this subsection may
			 not be construed to authorize or require the reduction of staff, or the closure
			 of facilities, in order to achieve any improvements recommended under paragraph
			 (1).
				(e)ImplementationThe
			 Secretary of Defense shall commence the implementation of the recommendations
			 submitted under subsection (d) not later than 90 days after the submission of
			 the recommendations under that subsection.
			(f)Retention of
			 certain rights of appealNothing in the recommendations submitted
			 and implemented under this section shall be construed to limit the ability of a
			 recovering servicemember to appeal the following:
				(1)The right of the
			 recovering servicemember to remain a member of the Armed Forces.
				(2)Any disability
			 rating assigned the recovering servicemember.
				(g)ConsultationThe
			 Secretary of Defense and the Secretaries of the military departments shall
			 consult with and seek advice from the Oversight Board for the Wounded
			 established pursuant to section 10 in carrying out this section.
			4.Supervising
			 officer and caseworker support for recovering servicemembers
			(a)Provision of
			 adequate supportNot later than one year after the date of the
			 enactment of this Act, the Secretary of Defense shall work with officials from
			 each military medical treatment facility—
				(1)to assess whether
			 the current ratio of supervising officers assigned to recovering
			 servicemembers, and the current ratio of caseworkers assigned to recovering
			 servicemembers, at such facility is adequate to meet the needs of recovering
			 servicemembers at such facility; and
				(2)to establish new
			 ratios for such facility to increase such ratios where necessary, taking into
			 account the needs of recovering servicemembers at such facility.
				(b)Deadline for
			 achieving new ratiosThe Secretary shall ensure that the new
			 ratios established pursuant to subsection (a)(2) are achieved not later than
			 one year after the date of the enactment of this Act, and maintained each year
			 thereafter.
			(c)Annual review
			 of ratiosThe Secretary shall annually reevaluate the ratios
			 established pursuant to subsection (a)(2), and shall monitor progress made in
			 meeting such ratios.
			(d)Employment of
			 additional staffNot later than 45 days after the date of the
			 enactment of this Act, the Secretary shall hire such additional qualified staff
			 as is necessary to achieve at each military medical treatment facility an
			 interim ratio of one supervising officer, and one caseworker, for every 20
			 recovering servicemembers. Such ratios shall remain in effect until superseded
			 under subsection (a)(2).
			(e)Annual
			 report
				(1)Report
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, and annually thereafter throughout the global war on terror, the
			 Secretary shall submit to the appropriate congressional committees a report on
			 current and planned ratios of supervising officers and caseworkers to
			 recovering servicemembers at military medical treatment facilities under this
			 section.
				(2)ElementsEach
			 report under paragraph (1) shall set forth the staff required to meet the new
			 ratios established under subsection (a)(2), and include an estimate of the
			 costs required to implement such plan.
				(f)ConsultationThe
			 Secretary shall consult with and seek advice from the Oversight Board for the
			 Wounded established pursuant to section 10 in carrying out this section.
			5.Improved
			 training for caseworkers and social workers on particular conditions of
			 recovering servicemembers
			(a)RecommendationsNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the appropriate congressional committees a report
			 setting forth recommendations for the modification of the training provided to
			 caseworkers and social workers who provide care for recovering servicemembers.
			 The recommendations shall include, at a minimum, specific recommendations to
			 ensure that such caseworkers and social workers are able to—
				(1)detect early
			 warning signs of post-traumatic stress disorder (PTSD) and suicidal tendencies
			 among recovering servicemembers; and
				(2)promptly devise
			 appropriate treatment plans as such signs are detected.
				(b)Annual review
			 of trainingNot later than 180 days after the date of the
			 enactment of this Act and annually thereafter throughout the global war on
			 terror, the Secretary shall submit to the appropriate congressional committees
			 a report on the following:
				(1)The progress made
			 in providing the training recommended under subsection (a).
				(2)The general state
			 and quality of training provided to caseworkers and social workers who provide
			 care for recovering servicemembers.
				(c)ConsultationThe
			 Secretary shall consult with and seek advice from the Oversight Board for the
			 Wounded established pursuant to section 10 in carrying out this section.
			6.Support services
			 and rights for recovering servicemembers and their families
			(a)Availability of
			 assistance for recovering servicemembers
				(1)Notice of
			 rights and responsibilitiesThe Secretary of Defense shall
			 clearly post, or provide for the posting, in all military medical treatment
			 facilities, outpatient residences, and other hospital and residential care
			 locations frequently utilized or visited by recovering servicemembers and their
			 family members a notice of the rights and responsibilities of recovering
			 servicemembers with respect to accessing quality and timely medical care and
			 casework services and assistance during evaluation and care under a physical
			 disability evaluation system.
				(2)Availability of
			 qualified professionals at outpatient residential facilitiesEach
			 military outpatient residential facility at which at least 20 recovering
			 servicemembers reside shall be staffed at all times with each of the
			 following:
					(A)At least one
			 medical professional with the minimum qualifications of an emergency medical
			 technician to provide care and services for recovering servicemembers at such
			 facility.
					(B)At least one
			 clinical professional with the minimum qualifications of a certified clinical
			 social worker or certified crisis counselor to provide care and services for
			 recovering servicemembers at such facility.
					(b)Assistance
			 hotlines
				(1)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretaries of the military departments shall each establish and
			 maintain for the military department concerned the following toll-free
			 telephone assistance hotlines:
					(A)A hotline for
			 crisis counseling for recovering servicemembers and their family
			 members.
					(B)A hotline for
			 recovering servicemembers and their family members (to be known as the
			 Wounded Servicemember Rights and Family Respite Hotline)
			 that—
						(i)facilitates the
			 reporting of delays and provides casework advocacy;
						(ii)provides
			 casework advice;
						(iii)provides
			 referrals to family and veteran support groups; and
						(iv)facilitates the
			 reporting of substandard conditions, casework services, or assistance during
			 evaluation and care under a physical disability evaluation system.
						(2)AvailabilityThe
			 hotlines required by paragraph (1) shall operate at all times.
				(3)Bilingual
			 assistanceThe hotlines required by paragraph (1) shall be
			 staffed at all times with operators fluent in English and Spanish.
				(c)Ombudsmen for
			 Recovering Servicemembers
				(1)In
			 generalThe Secretary of Defense shall establish within each
			 regional medical command of the Armed Forces the position of Ombudsman for
			 Recovering Servicemembers (in this subsection referred to as the
			 Ombudsman or Ombudsmen).
				(2)AssignmentThe
			 Secretary shall assign to each position established under paragraph (1) a
			 member of the Armed Forces or civilian employee of the Department of Defense
			 who is qualified to discharge the duties of the position.
				(3)DutiesEach
			 Ombudsman shall act as a liaison for recovering servicemembers and their family
			 members with respect to the evaluation and care of recovering servicemembers
			 under the physical disability evaluation systems.
				(4)OutreachThe
			 Secretary shall make available to each recovering servicemember, and to the
			 family members of all recovering servicemembers, information on contacting and
			 utilizing the services of the Ombudsmen.
				(d)Mechanisms for
			 obtaining feedback on outpatient careThe Secretary of Defense
			 shall establish the following mechanisms for obtaining feedback from recovering
			 servicemembers and their family members on the quality of outpatient care
			 available to recovering servicemembers through the Department of
			 Defense:
				(1)An anonymous
			 feedback system that is available to recovering servicemembers and their family
			 members in all military medical treatment facilities and all military
			 outpatient residential facilities housing at least 5 recovering servicemembers
			 and through the Internet.
				(2)Convocations,
			 town hall meetings, or other forums held at military medical treatment
			 facilities at least once per month.
				(e)Outpatient care
			 manualThe Secretary of Defense shall publish and make available
			 to all recovering servicemembers a single manual, in either English or Spanish,
			 to guide them and their family members throughout the applicable physical
			 disability evaluation system. The manual shall list all relevant locations and
			 points of contact and shall include information on retrieving documentation
			 required for medical processing.
			(f)ConsultationThe
			 Secretary of Defense and the Secretaries of the military departments shall
			 consult with and seek advice from the Oversight Board for the Wounded
			 established pursuant to section 10 in carrying out this section.
			7.Support services
			 for families of recovering servicemembers
			(a)Medical
			 careA family member of a recovering servicemember who is not
			 otherwise eligible for medical care at a military medical treatment facility
			 shall be eligible for such care if the family member is—
				(1)on invitational
			 orders while caring for the recovering servicemember;
				(2)a non-medical
			 attendee caring for the recovering servicemember; or
				(3)receiving per
			 diem payments from the Department of Defense while caring for the recovering
			 servicemember.
				(b)Job placement
			 servicesA family member who is on invitational orders or is a
			 non-medical attendee while caring for a recovering servicemember for more than
			 45 days during a one-year period shall be eligible for job placement services
			 otherwise offered by the Department of Defense.
			8.Prohibition on
			 discrimination in employment against certain family members caring for
			 recovering servicemembers
			(a)ProhibitionA family member of a recovering
			 servicemember described in subsection (b) shall not be denied retention in
			 employment, promotion, or any benefit of employment by an employer on the basis
			 of the person's absence from employment as described in that subsection.
			(b)Covered family
			 membersA family member described in this subsection is a family
			 member of a recovering servicemember who is—
				(1)on invitational
			 orders while caring for the recovering servicemember;
				(2)a non-medical
			 attendee caring for the recovering servicemember; or
				(3)receiving per
			 diem payments from the Department of Defense while caring for the recovering
			 servicemember.
				(c)Treatment of
			 actionsAn employer shall be
			 considered to have engaged in an action prohibited by subsection (a) with
			 respect to a person described in that subsection if the absence from employment
			 of the person as described in that subsection is a motivating factor in the
			 employer's action, unless the employer can prove that the action would have
			 been taken in the absence of the absence of employment of the person.
			(d)DefinitionsIn this section, the terms benefit of
			 employment and employer have the meaning given such terms
			 in section 4303 of title 38, United States Code.
			9.Meal benefits
			 for recovering servicemembers and certain family members caring for recovering
			 servicemembers
			(a)Prohibition on
			 charges for mealsEach individual described in subsection (b)
			 shall not be required to pay any charge for meals provided such individual by
			 the military medical treatment facility concerned as described in that
			 subsection.
			(b)Covered
			 individualsAn individual described in this subsection is any
			 individual as follows:
				(1)A recovering
			 servicemember who is undergoing medical treatment, recuperation, or therapy, or
			 is otherwise in medical hold or holdover status, in a military medical
			 treatment facility for an injury, illness, or disease incurred or aggravated
			 while on active duty in the Armed Forces.
				(2)A family member
			 of a recovering servicemember described in paragraph (1) who is—
					(A)on invitational
			 orders while caring for the recovering servicemember;
					(B)a non-medical
			 attendee caring for the recovering servicemember; or
					(C)receiving per
			 diem payments from the Department of Defense while caring for the recovering
			 servicemember.
					(c)Effective
			 dateThe prohibition in subsection (a) shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to meals
			 provided individuals covered by that subsection on or after that date.
			10.Oversight Board
			 for the Wounded
			(a)EstablishmentThere
			 is hereby established a board to be known as the Oversight Board for the
			 Wounded (in this section referred to as the Oversight
			 Board).
			(b)CompositionThe
			 Oversight Board shall be composed of 12 members, of whom—
				(1)two shall be
			 appointed by the majority leader of the Senate;
				(2)two shall be
			 appointed by the minority leader of the Senate;
				(3)two shall be
			 appointed by the Speaker of the House of Representatives;
				(4)two shall be
			 appointed by the minority leader of the House of Representatives;
				(5)two shall be
			 appointed by the President; and
				(6)two shall be
			 appointed by the Secretary of Defense.
				(c)Qualifications
				(1)Particular
			 qualificationsThe Oversight Board shall include members with the
			 following qualifications:
					(A)One member shall
			 be a veteran who served in Operation Enduring Freedom or Operation Iraqi
			 Freedom.
					(B)Two members shall
			 have received treatment for injuries at a military medical treatment facility
			 since September 11, 2001.
					(C)One member shall
			 be a former non-medical attendant for a recovering servicemember, such as a
			 person who received and accepted invitational orders to care for a recovering
			 servicemember.
					(D)One member shall
			 be a veteran who received treatment at a military medical treatment facility
			 for injuries sustained in armed hostilities before Operation Enduring Freedom
			 and Operation Iraqi Freedom.
					(E)One member shall
			 be a civilian expert in military healthcare.
					(2)General
			 qualificationsAll members of the Oversight Board shall have
			 sufficient knowledge of, or experience with, the military healthcare system or
			 the experience of a recovering servicemember or family member of a recovering
			 servicemember.
				(d)Duties
				(1)Advice and
			 consultationThe Oversight Board shall provide advice and
			 consultation to the Department of Defense and the appropriate congressional
			 committees regarding—
					(A)the process for
			 streamlining the physical disability evaluation systems of the military
			 departments under section 3;
					(B)the process for
			 correcting and improving the ratios of caseworkers and supervising officers to
			 recovering servicemembers under section 4;
					(C)the need to
			 revise Department of Defense policies to improve the experience of recovering
			 servicemembers while under Department of Defense care;
					(D)the need to
			 revise Department of Defense policies to improve counseling, outreach, and
			 general services provided to family members of recovering servicemembers
			 pursuant to sections 6 and 7;
					(E)the need to
			 revise Department of Defense policies regarding the provision of quality
			 lodging to recovering servicemembers;
					(F)progress made in
			 implementing this Act; and
					(G)such other
			 matters relating to the evaluation and care of recovering servicemembers,
			 including evaluation and care under physical disability evaluation systems, as
			 the Board considers appropriate.
					(2)Visits to
			 military medical treatment facilitiesIn carrying out its duties,
			 each member of the Oversight Board shall visit not less than three military
			 medical treatment facilities each year, and shall conduct each year at least
			 one meeting of all the members of the Board at a military medical treatment
			 facility.
				(e)StaffThe
			 Secretary shall make available the services of at least two officials or
			 employees of the Department of Defense to provide support and assistance to
			 members of the Oversight Board.
			(f)Travel
			 expensesMembers of the Oversight Board shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of service for the Oversight Board.
			(g)Access to
			 information
				(1)In
			 generalExcept as provided in paragraph (2), the members of the
			 Oversight Board shall have the right to access information related to the
			 deliberations, processes, and documents of the Department of Defense pertaining
			 to actions taken under this Act.
				(2)National
			 security exceptionThe Oversight Board shall not have the right
			 to access information otherwise required under paragraph (1) if the
			 Secretary—
					(A)notifies the
			 Oversight Board that disclosure of such information would compromise the
			 national security of the United States; and
					(B)upon request of
			 the Oversight Board, provides the information in classified form to the
			 appropriate congressional committees.
					(h)Annual
			 reportsThe Oversight Board shall submit to the Secretary of
			 Defense and the appropriate congressional committees each year a report on its
			 activities under this Act during the preceding year, including any findings and
			 recommendations of the Oversight Board as a result of such activities.
			11.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Armed Services of the Senate; and
				(B)the Committee on
			 Armed Services of the House of Representatives.
				(2)Family
			 memberThe term family member, with respect to a
			 recovering servicemember, has the meaning given that term in section 411h(b) of
			 title 37, United States Code.
			(3)Physical
			 disability evaluation systemsThe term physical disability
			 evaluation systems means the following:
				(A)In the case of
			 the Department of the Army, the Physical Disability Evaluation System (PDES) of
			 the Army.
				(B)In the case of
			 any other military department, the physical disability evaluation system or
			 similar system or process of such military departments that carries out
			 functions equivalent to the function carried out for the Army by the Physical
			 Disability Evaluation System of the Army.
				(4)Recovering
			 servicememberThe term recovering servicemember
			 means a member of the Armed Forces, including a member of the National Guard or
			 a Reserve, who is undergoing medical treatment, recuperation, or therapy, or is
			 otherwise in medical hold or holdover status, for an injury, illness, or
			 disease incurred or aggravated while on active duty in the Armed Forces.
			
